Case 1:16-cv-00230-CMA-SKC Document 385 Filed 08/07/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


   Civil Action No. 16-cv-00230-CMA-SKC (consolidated for all purposes with
   Civil Action No. 16-cv-01215-CMA-SKC and Civil Action No. 16-cv-03162-CMA-SKC)

   JOAN OBESLO,
   ANNE HALL, and
   TINA GORRELL-DEYERLE, on behalf of Great West Funds, Inc.,

         Plaintiffs,

   v.

   GREAT-WEST CAPITAL MANAGEMENT, LLC,

         Defendant.


   DUPLASS, ZWAIN, BOURGEOIS, PFISTER & WEINSTOCK APLC 401 (K) PLAN,

         Plaintiff,

   v.

   GREAT-WEST CAPITAL MANAGEMENT, LLC,

         Defendant.


   JOAN OBESLO,
   ANNE HALL, and
   TINA GORRELL-DEYERLE, on behalf of Great-West Funds, Inc.,

         Plaintiffs,

   v.

   GREAT-WEST LIFE & ANNUITY INSURANCE CO, and
   GREAT-WEST CAPITAL MANAGEMENT, LLC,

         Defendants.
Case 1:16-cv-00230-CMA-SKC Document 385 Filed 08/07/20 USDC Colorado Page 2 of 2




                                      FINAL JUDGMENT


            PURSUANT to and in accordance with Fed. R. Civ. P. 58(a) and the Findings of

   Fact and Conclusions of Law (Doc. # 384) entered by the Honorable Christine M.

   Arguello on August 7, 2020, and incorporated herein by reference as if fully set forth, it

   is

            ORDERED that Judgment is entered in favor of Defendants and against

   Plaintiffs. It is

            FURTHER ORDERED that Defendants shall their costs pursuant to Fed. R. Civ.

   P. 54.

              DATED: August 7, 2020.

                                                    FOR THE COURT:
                                                    JEFFREY P. COLWELL, CLERK


                                                By: s/ S. West
                                                       S. West
                                                       Deputy Clerk




                                                2
